Case
 Case1:20-bk-11006-VK  DocDocument
       2:20-cv-08428-DMG   203 Filed
                                   3 09/17/20   Entered
                                      Filed 09/16/20    09/17/20
                                                      Page 1 of 2 10:41:26  Desc
                                                                   Page ID #:43
                         Main Document    Page 1 of 2




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                                          DISTRICT COURT CASE NUMBER:
  IN RE LEV INVESTMENTS, LLC
                                                              2:20−cv−08428 DMG
                                             DEBTOR(S) BANKRUPTCY COURT CASE NUMBER:

                                                              1:20−bk−11006 VK
 MARIYA AYZENBERG
                                                          ADVERSARY CASE NUMBER:
                                         APPELLANT(S)
                                                              1:20−ap−01062 VK
       v.

 LEV INVESTMENTS, LLC
                                          APPELLEE(S).              NOTICE REGARDING APPEAL
                                                                    FROM BANKRUPTCY COURT

       Because one of the parties has so requested, this appeal from the Bankruptcy Court will be heard in, and
 determined by, the United States District Court, Central District of California. The District Court has assigned
 to the appeal the case number shown above. Hereafter, this District Court case number must appear on all
 documents filed in this appeal, along with the Bankruptcy Court case number(s) and adversary case number(s)
 (if any) shown above.

       The appeal has been assigned to              United States District Judge Dolly M. Gee            , whose
 initials appear at the end of this District Court case number. Be advised that pursuant to Local Rules 7.1-1 and
 83-1.3.1 and Local Bankruptcy Rule 2.1, parties are required (1) to file a certification of interested parties and
 (2) to notify the Court of any cases previously filed with the District Court that appear to be related to this
 bankruptcy appeal.
       Unless exempted by the Court’s local rules, all documents must be e-filed using the District Court’s
 CM/ECF System. Unless otherwise ordered by the Court, pro se litigants shall continue to present all
 documents to the Clerk for filing in paper format. Documents received by the Clerk from pro se litigants under
 this rule will be scanned by the Clerk into the CM/ECF System.

      Each party must comply with all applicable rules of the Federal Rules of Bankruptcy Procedure. As
 provided in said rules, within fourteen days after filing the notice of appeal, Appellant must file the following
 with the Clerk of the Bankruptcy Court:

      A designation of record
      A statement of issues on appeal
      A notice regarding the ordering of transcripts

      If the Appellee desires to designate further portions of the record, Appellee must file in the Bankruptcy
 Court within fourteen days after service of Appellant’s designation a supplemental designation of record,
 supplemental statement of issues, and/or a notice regarding additional transcripts. Each counsel will include the
 designated excerpts of the record and all transcripts previously ordered by said counsel as an appendix to his or
 her brief(s).




 CV−26 (2/17)         NOTICE REGARDING APPEAL FROM BANKRUPTCY COURT                                   Page 1 of 2
Case
 Case1:20-bk-11006-VK  DocDocument
       2:20-cv-08428-DMG   203 Filed
                                   3 09/17/20   Entered
                                      Filed 09/16/20    09/17/20
                                                      Page 2 of 2 10:41:26  Desc
                                                                   Page ID #:44
                         Main Document    Page 2 of 2
      Please note that neither party may include or make reference to any excerpts of record other than those
 which have been properly and timely designated. The District Court, in the appeal, will review and consider
 only those documents in the case file that the parties have designated and thereafter reproduced.

      Under Federal Rule of Bankruptcy Procedure 8010(a), the court reporter/recorder is required to file all
 transcripts ordered by either side within 30 days of the order (with payment tendered in advance) unless an
 extension has been granted.

      The failure of either party to comply with time requirements as stated in this notice and applicable
 rules may result in the dismissal of the appeal or the right to oppose the appeal.

       After the designated record is complete, the Clerk of the Bankruptcy Court will transmit to the Clerk of the
 District Court either the record for this appeal or notice that the record is available electronically. The Clerk of
 the District Court will then issue a Notice Re: Bankruptcy Record Complete, which will constitute notice,
 pursuant to Federal Rule of Bankruptcy Procedure 8010(b)(3), that the record has been received by the District
 Court. The date of filing of this Notice Re: Bankruptcy Record Complete will be the starting date for the
 calculation of all deadlines pursuant to Federal Rule of Bankruptcy Procedure 8018, and, if applicable, Federal
 Rule of Bankruptcy Procedure 8016. Only the District Court may grant a request for an extension of the time
 for filing briefs as set forth in those Rules. Any such request must be filed well in advance of the due date and
 must specify good cause for the requested extension.

      Once briefing is complete, the Courtroom Deputy Clerk of the assigned District Judge will advise parties
 of the date for oral argument, unless the District Judge determines that oral argument is not needed.




                                                          Clerk, U.S. District Court

 September 16, 2020                                       By /s/ Edwin Sambrano
 Date                                                       Deputy Clerk




   CC: Bankruptcy Court Judge



 CV−26 (2/17)         NOTICE REGARDING APPEAL FROM BANKRUPTCY COURT                                    Page 2 of 2
